 Case 1:18-cv-06613-LDH-SJB Document 9 Filed 01/15/19 Page 1 of 5 PageID #: 35



UNITED STATES DISTRICT COURT                                Case No. 18-CV-6613
EASTERN DISTRICT: NEW YORK
SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician
                                        Plaintiff,

         - Against -
                                                            REQUEST FOR CERTIFICATE OF
NIRANJAN MITTAL,                                            DEFAULT
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,
                               Defendant.




 To:     DOUGLAS C. PALMER
         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT NEW YORK

         Please enter the default of defendants NIRANJAN MITTAL, NIRANJAN K. MITTAL,

 PHYSICIAN, PLLC, individually, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

 for failure to plead or otherwise defend this action as fully appears from the court file herein

 from the attached affirmation of Jason Tenenbaum




 Dated: January 15, 2019

                                                                        /S/ Gregory Goodman

                                                  THE LAW OFFICE OF JASON TENENBAUM, P.C.
                                                  By: Jason Tenenbaum, Esq.
                                                  Attorneys for the Plaintiff
                                                  595 Stewart Avenue, Suite 400
                                                  Garden City, New York 11530
                                                  Tel: (516) 750-0595
                                                  Fax: (516) 414-2869
Case 1:18-cv-06613-LDH-SJB Document 9 Filed 01/15/19 Page 2 of 5 PageID #: 36



UNITED STATES DISTRICT COURT                                    Case No. 18-CV-6613
EASTERN DISTRICT: NEW YORK
SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician

                                        Plaintiff,              DECLARATION IN SUPPORT OF
                                                                REQUEST FOR CERTIFICATE OF
         - Against -                                            DEFAULT

NIRANJAN MITTAL,
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,

                                        Defendant.




                        DECLARATION OF JASON TENENBAUM

        I, Jason Tenenbaum, declare under penalty of perjury, and pursuant to 28 U.S.C. § 1746,

that the following is true and accurate:

        1.      I am a member of The Law Office of Jason Tenenbaum, counsel for Plaintiff(s) in

this action.

        2.      This action was commenced pursuant to the Fair Labor Standards Act, U.S.C. § 201

et seq., New York Labor Law, New York Department of Labor Regulations and the New York City

Administration Code (ADC 8-107[a]).

        3.      The time for Defendants NIRANJAN MITTAL, NIRANJAN K. MITTAL, PHYSICIAN,

PLLC. individually, to answer or otherwise move with respect to the complaint herein has expired.

        4.      The Complaint was properly served on the non-corporate individual Defendants

(“Individual Defendants”) in accordance with New York Law. See NY CPLR § 308.

        5.      The Individual Defendants have not answered or otherwise defended this action, and

the time for Corporate Defendants to answer or otherwise defend the action has not been extended

        6.      The Individual Defendants are not infants or incompetent. The individual Defendants

are not presently in the military service of the United States as appears from facts in this litigation.
Case 1:18-cv-06613-LDH-SJB Document 9 Filed 01/15/19 Page 3 of 5 PageID #: 37




        7.       The Complaint was properly served on Corporate Defendants by serving copies of

the summons and complaints through the State of New York Department of State. Such services was

made pursuant to the applicable to law.

        8.       The Corporate Defendants have not answered or otherwise defended this action, and

the time for Corporate Defendants to answer or otherwise defend the action has not been extended.

        9.       The Corporate Defendants are not infants or incompetent. The Corporate Defendants,

as they are corporations, are not presently in the military service of the United States as appears from

facts in this litigation.

        10.      The Defendants are indebted to Plaintiffs for: (a) their failure to properly compensate

Plaintiffs for overtime wages; (b) their failure to provide adequate notices to Plaintiffs under the New

York Labor Law § § 193 and 195; (c) Unpaid wages, consequential damages and punitive damages

in accordance with the New York City Administrative Code.

        WHEREFORE, Defendants default should be noted and a certificate of default issued. I

declare under penalty of perjury that the foregoing is true and accurate to the best of my knowledge,

information and belief that the amount claimed is justly due to Plaintiffs, and that no part thereof has

been paid.

Dated: January 15, 2019

                                                                         /S/ Jason Tenenbaum

                                                   THE LAW OFFICE OF JASON TENENBAUM, P.C.
                                                   By: Jason Tenenbaum, Esq.
                                                   Attorneys for the Plaintiff
                                                   595 Stewart Avenue, Suite 400
                                                   Garden City, New York 11530
                                                   Tel: (516) 750-0595
                                                   Fax: (516) 414-2869
 Case 1:18-cv-06613-LDH-SJB Document 9 Filed 01/15/19 Page 4 of 5 PageID #: 38



UNITED STATES DISTRICT COURT                                Case No. 18-CV-6613
EASTERN DISTRICT: NEW YORK

SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician

                                     Plaintiff,             REQUEST FOR CERTIFICATE OF
                                                            DEFAULT
        - Against -

NIRANJAN MITTAL,
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,

                                     Defendant.



        I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that the defendants NIRANJAN MITTAL, NIRANJAN K.

 MITTAL, PHYSICIAN, PLLC, have not filed an answer or otherwise moved with respect to the

 complaint herein. The default of the Defendants is hereby noted pursuant to Rule 55(a) of the

 Federal Rules of Civil Procedure.




 Dated: January______, 2019



                                                  DOUGLAS C. PALMER, Clerk of Court


                                                  By: _________________
                                                         Deputy Clerk
  Case 1:18-cv-06613-LDH-SJB Document 9 Filed 01/15/19 Page 5 of 5 PageID #: 39



UNITED STATES DISTRICT COURT
EASTERN DISTRICT: NEW YORK
                                                                          Case No. 18-CV-6613

SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician

                                              Plaintiff,

           - Against -

NIRANJAN MITTAL,
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,


                                              Defendant.



  PURSUANT TO SECTION 130-1 OF THE RULES OF THE CHIEF ADMINISTRATOR (22 NYCRR) I CERTIFY THAT TO
  THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF, FORMED AFTER AN INQUIRY REASONABLE
  UNDER THE CIRCUMSTANCES, THE WITHIN SUMMONS AND VERIFIED COMPLAINT ARE NOT FRIVOLOUS

                                                           /s/ Jason Tenenbaum
                                                           ___________________________________________
                                                           By: Jason Tenenbaum, Esq.

                           Notice Pursuant to CPLR 2103(5) declining service by electronic transmittal



                                                   NOTICE OF DEFAULT


                                    THE LAW OFFICE OF JASON TENENBAUM, P.C.
                                                  Attorneys for the Plaintiff
                                             By: Jason Tenenbaum, Esq.
                                              Attorneys for the Plaintiff
                                            595 Stewart Avenue, Suite 400
                                            Garden City, New York 11530
  To:

  Attorney for defendant

  Service of a copy of the within SUMMONS AND COMPLAINT is hereby admitted.

  Dated:

                                                                     ______________________
                                                                     Attorney for Defendant
